 

Exhibit 10.11

 

GREATER BAY BANCORP

CHANGE IN CONTROL PAY PLAN II

(Amended and Restated Effective August 21, 2001)

 

ARTICLE I

 

PURPOSE

 

GREATER BAY BANCORP (hereinafter referred to as the “Company”) hereby
establishes a change in control pay plan to provide severance benefits to
selected executives who are deemed Eligible Employees and whose employment
terminates in connection with a Change in Control in accordance with the terms
set forth hereunder. The intent of the plan is to ensure all Eligible Employees
(as the term is defined herein) have reasonable protection related to any event
as specified in this plan.

 

ARTICLE II

 

EFFECTIVE DATE

 

All of the policies and practices of the Company regarding severance, or similar
payments to Eligible Employees upon their employment termination on account of a
Change in Control are hereby superseded by this plan which shall be known as the
GREATER BAY BANCORP Change in Control Pay Plan II (the “Plan”).

 

ARTICLE III

 

DEFINITIONS

Section 3.1 Affiliated Company means:

 

  (a)   Any corporation (other than the Company) that is included in a
controlled group of corporations, within the meaning of Code Section 414(b),
that includes the Company, and

 

  (b)   Any trade or business (other than the Company) that is under common
control with the Company within the meaning of Code Section 414(c), and

 

  (c)   Any member (other than the Company) of an affiliated service group,
within the meaning of Code Section 414(m), that includes the Company, and

 

  (d)   Any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o).

 

Section 3.2 Base Benefit means the severance benefit payable to a Participant in
accordance with Articles IV and V of the Plan, the amount of which is based upon
such



--------------------------------------------------------------------------------

 

Participant’s Pay and his or her title or position in the Company as of the date
he terminates employment with the Company on account of a Change in Control.

 

Section 3.3 Board of Directors means the board of directors of the Company.

 

Section 3.4 Change in Control means the first to occur of any of the following
events:

 

(A) Any “person” (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 25% or more of the Company’s capital stock entitled to vote in
the election of directors;

 

(B) During any period of not more than two consecutive years, not including any
period prior to the adopting of this Plan, individuals who, at the beginning of
such period constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (A), (C),
(D) and (E) of this Article) whose appointment to the Board of Directors or
nomination for election to the Board of Directors was approved by a vote of at
least three-fourths ( 3/4ths) of the directors then still in office, either were
directors at the beginning of the period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(C) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company on which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than 50% of the common stock of the surviving
corporation immediately after the consolidation or merger;

 

(D) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(E) The shareholders of the Company approve the sale or transfer of
substantially all of the Company’s assets to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
the Company is a member.

 

Section 3.5 Code means the Internal Revenue Code of 1986, as amended.

 

Section 3.6 Committee means the administrative committee appointed by the Chief
Executive Officer and Chief Operating Officer of the Company pursuant to Section
6.1 hereof.

 

Section 3.7 Company means GREATER BAY BANCORP.

 

Section 3.8 Effective Date means January 1, 1998.

 

2



--------------------------------------------------------------------------------

Section 3.9 Employee means (1) any full-time employee of the Company or (2) any
regular part-time employee of the Company. For purposes of this Section 3.10,
“full-time employee” shall mean an employee of the Company who is regularly
scheduled to work at least forty (40) hours per week for twelve (12) months each
year. Notwithstanding the foregoing, with respect to employees of the Company
which requires fewer than forty (40) hours per week for classification as a
full-time employee, “full-time employee” shall be defined according to the
Company’s administrative policy and practice. “Regular part-time” employee shall
mean any employee of the Company who is regularly scheduled to work at least
twenty-four (24) hours per week for twelve (12) months each year, but fewer
hours than necessary to classify him as a full-time employee.

 

Section 3.10 Eligible Employee means an Employee who is a key executive of the
Company and who is eligible to participate in the Plan. The only Employees who
are deemed “Eligible Employees” for purposes of the Plan are the officers of the
Company who are members or ex-officio members of the Company’s Strategy and
Policy Committee.

 

Section 3.11 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

Section 3.12 Leave of Absence means a period of absence from regular employment
which is approved by the Board of Directors or the Committee in a
non-discriminatory manner for reasons such as, but not limited to, sickness,
disability, education, jury duty, convenience to the Company, maternity or
paternity leave, family leave, or for periods of military duty during which the
Employee’s reemployment rights are protected by law.

 

Section 3.13 Participant means an Employee who satisfies the requirements under
Section 4.1 of the Plan.

 

Section 3.14 Pay means an Eligible Employee’s current annual rate of regular
salary or wages on his/her date of termination of employment with the Company
and the average of the annual and/or incentive bonuses paid to an Eligible
Employee over the three years immediately preceding the date of his termination
of employment on account of a Change in Control, excluding all other extra pay
such as overtime, commissions, premiums and living or other allowances.

 

Section 3.15 Plan means the Greater Bay Bancorp Change in Control Pay Plan II.

 

Section 3.16 Plan Year means each twelve (12) consecutive month period from
January 1 through December 31.

 

ARTICLE IV

 

ELIGIBILITY FOR BENEFITS

 

Section 4.1 Employees Eligible for Severance Benefits. Except as provided in
this Section 4.1 and in Section 4.2 and subject to Section 5.6, an Eligible
Employee whose employment is terminated by the Company on or after the Effective
Date shall be eligible for a Base Benefit if:

 

3



--------------------------------------------------------------------------------

 

  (a)   Subject to Section 4.2, the Eligible Employee’s employment is terminated
as a result of a Change in Control within three (3) years of the effective time
of the Change in Control (the “effective time” of the Change in Control will
have the same meaning provided in Section 7.2); and

 

  (b)   The Eligible Employee’s employment is not terminated for cause for
personal conduct; and

 

  (c)   The Eligible Employee executes a waiver and release agreement in such
form as determined by the Committee (the “Waiver and Release Agreement”) and
returns the Waiver and Release Agreement to the Company within the time period
specified in the Waiver and Release Agreement.

 

Section 4.2 Employees Not Eligible For Severance Benefits. An Eligible Employee
shall not be entitled to a Base Benefit set forth in Article V if:

 

  (a)   The Eligible Employee has in force an employment contract or executive
severance agreement with the Company which includes provision for the payment of
severance benefits upon the termination of his or her employment with the
Company upon a Change in Control, unless such severance benefits are less than
the Base Benefit provided for in the Plan; or

 

  (b)   The Eligible Employee is offered employment by the successor employer in
the same position or in another position of comparable pay and status to the
position he held immediately prior to the effective date of the Change in
Control, or the Eligible Employee is offered employment by the Company in
another position of comparable pay and status to the position held immediately
prior to the Change in Control, regardless of whether he accepts the offer; or

 

  (c)   The Eligible Employee’s employment is involuntarily terminated for cause
for personal conduct (an Eligible Employee whose employment is terminated for
cause related to his/her work performance may be eligible to receive severance
benefits under the Plan as the Committee in its sole discretion may determine);
or

 

  (d)   The Eligible Employee fails to perform his/her regular assigned job
duties through the date specified by the Company as his/her termination date; or

 

  (e)   The Eligible Employee fails to return a properly executed Waiver and
Release Agreement on a timely basis.

 

For purposes of this Section 4.2, a “position of comparable pay and status”
shall mean a position with not less than one hundred percent (100%) of the Pay,
bonus opportunity and benefits of the position held by the Eligible Employee
prior to his/her termination of employment and with a similar scope of duties
and responsibilities to such prior position. In addition, a position will not

 

4



--------------------------------------------------------------------------------

be considered a position of comparable pay and status if (i) an Eligible
Employee is required to increase his/her normal commuting miles to reach a new
worksite, and (ii) the normal commuting from his/her home to the new worksite
exceeds 30 miles each way. Notwithstanding the foregoing, the Committee reserves
the right to make decisions based on the facts and circumstances of individual
cases as to whether a position is of comparable pay and status to that held by
an Eligible Employee prior to his/her employment termination, provided that the
Eligible Employee may appeal any such decision pursuant to the provisions of
Section 6.5.

 

ARTICLE V

 

SEVERANCE BENEFITS

 

Section 5.1 Calculation of Severance Benefit. Subject to the provisions of
Section 4.1 and 4.2, a Participant whose employment is terminated (or
constructively terminated by not being offered a “position of comparable pay and
status” as defined in Section 4.2) as a result of a Change in Control, shall be
entitled to receive a Base Benefit under this Plan equal to thirty (30) months
of Pay.

 

Participants entitled to a Base Benefit shall also receive the following
severance benefits: (1) for the length of the severance period, health (or COBRA
coverage) and life insurance benefits under the Company’s group plans then in
effect on terms offered to current employees; (2) outplacement services deemed
appropriate by the Committee; and (3) a pro-rated bonus for work performed
during the year in which the Change in Control occurs. The pro-rated bonus shall
be an amount equal to the average of the annual incentive bonuses for the
three-year period immediately preceding the date of termination, pro-rated for
the number of months the Participant was employed during the year of
termination, subject to the Participant receiving at least a satisfactory
performance evaluation.

 

Section 5.2 Indemnity.

 

(a) In the event it shall be determined that any payment by the Company to or
for the benefit of a Participant pursuant to the terms of this Plan (a
“Payment”) would subject a Participant to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), or any interest
or penalties are incurred by a Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then such Participant shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by such Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, such Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
payments.

 

(b) Subject to the provisions of the next paragraph, all determinations required
to be made under this Plan, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm designated by the Committee (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the

 

5



--------------------------------------------------------------------------------

Company and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Plan, shall be paid by the Company to the Participant within five days of
the later of (i) the due date for the payment of any Excise Tax, and (ii) the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to the next paragraph and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.

 

(c) As a condition to indemnification hereunder, each Participant must notify
the Company in writing of any claim by the IRS that, if successful, would
require the payment by the Company of the Gross-Up Payment and comply with the
rules in this paragraph (c) and in paragraph (d). Such notification shall be
given as soon as practicable but not later than ten business days after the
Participant is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant must: (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting
representation with respect to such claim by an attorney or accountant
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest such claim, and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Participant harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Participant to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Participant must prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Participant to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Participant, on an
interest-free basis, and shall indemnify and hold the Participant harmless, on
an after-tax basis,

 

6



--------------------------------------------------------------------------------

from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Participant with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the IRS or any
other taxing authority.

 

(d) If, after the receipt by the Participant of an amount advanced by the
Company pursuant to this letter agreement, the Participant becomes entitled to
receive any refund with respect to such claim, the Participant must (subject to
the Company’s complying with the requirements of the preceding paragraph)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Participant of an amount advanced by the Company pursuant to the
preceding paragraph, a determination is made that the Participant shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Participant in writing of its intent to contest such denial or refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

Section 5.3 Payment of Benefits. The Plan shall pay severance benefits to a
Participant whose employment is terminated on account of a Change in Control in
the form of a lump sum or equal installments payable over a period not to exceed
twenty-four (24) months, as the Committee in its sole discretion may determine.
The Plan shall make lump sum distributions as soon as administratively
practicable and in no event later than thirty (30) days following the receipt by
the Committee of a timely and properly executed Waiver and Release Agreement.
Subject to the Committee’s receipt of a properly executed Waiver and Release
Agreement on a timely basis, the Plan shall make payments of severance benefits
in equal installments as of the first payday following the Participant’s
termination of employment.

 

Section 5.4 Payment Offset. The Company reserves the right to offset the
benefits payable under Sections 5.1 by any advance, loan or other monies a
Participant owes the Company. Employment taxes shall be withheld from all
severance payments.

 

Section 5.5 Unfunded Plan. The obligations of the Company under this Plan may be
funded through contributions to a trust or otherwise, but the obligations of the
Company are not required to be funded under this Plan unless required by law.
Nothing contained in this Plan shall give a Participant any right, title or
interest in any property of the Company.

 

Section 5.6 Prohibition against Certain Payments. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be entitled to receive, and
the Company shall not pay, any amount under this Plan that is prohibited by
Section 359.1 of the Federal Deposit Insurance Corporation Rules and
Regulations.

 

7



--------------------------------------------------------------------------------

 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1 Plan Administration. The Company shall be the administrator of the
Plan for purposes of Section 3(16) of ERISA and shall have responsibility for
complying with any ERISA reporting and disclosure rules applicable to the Plan
for any Plan Year.

 

Section 6.2 Plan Committee. In all respects other than as provided in Section
6.1, the Plan shall be administered and operated by the Committee which shall
consist of one or more individuals appointed by the Chief Executive Officer and
Chief Operating Officer of the Company who may also revoke any such appointment
and subsequently appoint other individuals. The Committee shall have all powers
necessary to supervise the administration of the Plan and control its
operations. In addition to any powers and authority conferred to the Committee
elsewhere in the Plan or by law, the Committee shall have, by way of
illustration but not by way of limitation, the following discretionary powers
and authority:

 

  (a)   To allocate fiduciary responsibilities among the named fiduciaries and
to designate one or more other persons to carry out fiduciary responsibilities.
However, no allocation or delegation under this Section 6.2(a) shall be
effective until the person or persons to whom the responsibilities have been
allocated or delegated agree to assume the responsibilities;

 

  (b)   To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities;

 

  (c)   To employ such legal, accounting, clerical, and other assistance as it
may deem appropriate in carrying out the provisions of this Plan, including one
or more persons to render advice with regard to any responsibility any fiduciary
may have under the Plan;

 

  (d)   To establish rules and procedures from time to time for the conduct of
the Committee’s business and the administration and effectuation of this Plan;

 

  (e)   To administer, interpret, construe and apply this Plan. To decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, former Participant or other person whatsoever, including
but not limited to all questions relating to eligibility to participate in the
Plan, the amount of service of any Participant, and the amount of benefits to
which any Participant may be entitled;

 

  (f)   To determine the manner in which the severance benefits of this Plan, or
any part thereof, shall be administered; and

 

  (g)   To perform or cause to be performed such further acts as it may deem to
be necessary, appropriate or convenient in the efficient administration of the
Plan.

 

8



--------------------------------------------------------------------------------

Any action taken in good faith by the Committee in the exercise of discretionary
authority conferred upon it by this Plan shall be conclusive and binding upon
the Participants. All discretionary powers conferred upon the Committee shall be
absolute. However, all discretionary powers shall be exercised in a uniform and
nondiscriminatory manner.

 

Section 6.3 Named Fiduciary. The members of the Committee shall be named
fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.

 

Section 6.4 Indemnification of Committee. The Company shall, to the extent
permitted by law, by the purchase of insurance or otherwise, indemnify and hold
harmless each member of the Committee and each other fiduciary with respect to
this Plan for liabilities or expenses they and each of them incur in carrying
out their respective duties under the Plan, other than for any liabilities or
expenses arising out of such fiduciary’s gross negligence or willful misconduct.
A fiduciary shall not be responsible for any breach of responsibility of any
other fiduciary except to the extent provided in Section 405 of ERISA.

 

Section 6.5 Claims Procedure. If any request for benefits under this Plan is
denied, in whole or in part, the claimant shall be so notified by the Committee
within five (5) calendar days of the date such person’s claim is delivered to
the person designated in writing by the Chief Executive Officer and Chief
Operating Officer of the Company. At the same time, the Committee shall notify
the claimant of his/her right to a review by the Committee and shall set forth,
in a manner calculated to be understood by the claimant, specific reasons for
such decision, specific references to pertinent information necessary for the
claimant to perfect his/her request for review, an explanation of why such
material or information is necessary, and an explanation of the Plan’s review
procedure.

 

Any person or a duly authorized representative may appeal from such decision by
submitting to the Committee within sixty (60) calendar days after receiving a
notice of the Committee’ decision a written statement:

 

  (a)   Requesting a review of the claim for a termination allowance by the
Committee;

 

  (b)   Setting forth all of the grounds upon which the request for review is
based and any facts in support thereof; and

 

  (c)   Setting forth any issues or comments which the claimant deems relevant
to the claim.

 

The Committee shall act upon such appeal within sixty (60) calendar days after
the later of receipt of the claimant’s request for review by the Committee or
receipt of all additional materials reasonably requested by the Committee from
such claimant.

 

The Committee shall make a full and fair review of an appeal and all written
materials submitted by the claimant in connection therewith and may require the
claimant to submit, within ten (10) calendar days’ written notice by the
Committee therefor, such additional facts, documents or other evidence as the
Committee, in its sole discretion, deems necessary or advisable in making such a
review. On the basis of its review, the Committee shall make an

 

9



--------------------------------------------------------------------------------

independent determination of the claimant’s eligibility for an allowance and the
amount of such allowance, if any, under this Plan. The decision of the Committee
on any appeal shall be final and conclusive upon all persons if supported by
substantial evidence in the record.

 

If the Committee denies a claim in whole or in part, the Committee shall give
written notice of its decision to the claimant setting forth, in a manner
calculated to be understood by the claimant, the specific reasons for such
denial and specific references to the pertinent Plan provisions on which the
Committee’s decision was based.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

Section 7.1 Before Change in Control. This Plan may be amended from time to
time, or terminated at any time at the discretion of the Board of Directors by a
written resolution adopted by a majority of the Board of Directors, provided,
however, that no amendment or termination shall adversely affect the right of a
Participant to receive a severance benefit that the Participant has accrued on
account of his or her termination of employment as a result of a Change in
Control.

 

Section 7.2 After Change in Control. Notwithstanding the foregoing, the Plan may
not be amended or participation discontinued after the effective time of a
Change in Control. For purposes of this Plan, the “effective time” of a Change
in Control shall have the same meaning provided in the agreement governing the
transactions) which give rise to the Change in Control.

 

ARTICLE VIII

 

GENERAL

Section 8.1 Payment Out of General Assets. The benefits and costs of this Plan
shall be paid by the Company out of their general assets.

 

Section 8.2 Welfare Benefit Plan. This Plan is intended to be an employee
welfare benefit plan, as defined in Section 3(1), Subtitle A of Title 1 of
ERISA. The Plan will be interpreted to effectuate this intent. Notwithstanding
any other provision of this Plan, no Participant shall receive hereunder any
payment exceeding twice that Participant’s annual compensation during the year
immediately preceding the termination of his or her service, within the meaning
of 29 C.F.R. § 2510.3-2 as the same was in effect on the effective date of this
Plan.

 

Section 8.3 Gender. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.

 

Section 8.4 Limitation on Participant’s Rights. Nothing in this Plan shall be
construed to guarantee terminated Eligible Employees any right to be recalled or
rehired by the Company.

 

10



--------------------------------------------------------------------------------

Section 8.5 Severability. If any provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts,
which shall be enforced as if the illegal or invalid provision had not been
included in this Plan.

 

11